Title: To Thomas Jefferson from Elbridge Gerry, 25 February 1785
From: Gerry, Elbridge
To: Jefferson, Thomas



My dear Sir
New York 25th. Feby. 1785

I am this Day favoured with yours of the 11th. of Novr., and am unhappy to hear that the Flames of War have burst again in the eastern World, and that there is too much Reason to apprehend they will rage, at an early period, in the western Hemisphere. Nevertheless, if Britain is so much under the Influence of a weak passion, as to indulge it in renewing Hostilities amongst us, we shall meet her with cheerful Hearts, well knowing We have Resources and being fully assured We shall by some effectual plan be able to draw them forth in sufficient quantities to humble her pride and correct her inimical Disposition.
Having given Mr. Adams Information of the proceedings of Congress since their meeting at Trenton, and desired it may be communicated to Yourself, I can only add on this Head that Mr. R. Morris, General Dickinson and General Schuyler are elected Commissioners to erect the fœderal Buildings on the Delewar, and that the two former have accepted the appointment.
Nothing further is done respecting a Land office, but I presume it will be soon taken up, as the Indian Commissioners have made considerable progress on their Negotiations.
A Report is made to raise 1500 Men, but what Number will be agreed on and in what Mode, Time must determine. The proposition is to raise them for three Years.
Another report is made for recommending to the States an alteration of the Confederation, so as to invest Congress with the power to regulate the Trade of the united States, as well with foreign powers as with each other and whilst I am on this Subject give me Leave to enquire whether it will not be better policy to form our Treaties on Terms of Reciprocity with each Nation rather than on the principles it has adopted with the most favored Nations? If we provide in our Treaty with each Nation that whatever may be the average of its Duties on Imports and Exports, we will  lay similar Duties, they may impose what Duties they please, and we shall have power without embarrassment, to reciprocate this commercial Tax and thus avoid being what we otherwise inevitably must be, their Tributary. For if on the other Hand, we are to be on the same Footing as the most favoured Nation, and this on an average pays 15 ⅌ Ct. on Imports and Exports, whilst the most favoured Nation on our part pays but 5 ⅌ Ct., is it not evident that this Rule would operate to tax us 10 ⅌ Ct. as a Nation, on Imports and Exports from such a Treaty? This favoured Nation system appears to me a system of Cobwebbs to catch Flies. Attend to it as it respects Restrictions, prohibitions, and the carrying Trade, and it is equally distant from a Rule of Reciprocity, which is the only equitable and beneficial Rule for forming Commercial Treaties.
Mr. Adams is appointed to the Court of London, and a Report for accepting Doctor Franklin’s Resignation is before Congress, who will probably pass it, and appoint yourself to the Court of Versailles. You will certainly have all the N. England Interest in your Favour.
Doctor Lee having just arrived from the Indian Treaty, informs me that a Cession is obtained from the Savages of about thirty Million acres of land, bounded by the great Miami, Lake Erie &c.; and that another Treaty is to be held, in which a further Cession is expected more to the Southard. I am impatient for opening the Land office.
Nothing further occurring at present, give me Leave Sir to assure You that I remain with the highest Esteem your sincere Friend and very hum. Serv.,

E Gerry

